Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 18



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                        MIAMI DIVISION – IN ADMIRALTY

  MARKEL AMERICAN INSURANCE COMPANY,

           Plaintiff,


  v.                                                    CASE NO: 1:20-cv-21708


  EVERGLADES NATURE TOURS, LLC;
  MJ ATTONG a/k/a MERIJO LYNN ATTONG or
  MERIJO LYNN GONZALEZ;
  BLADES IN THE GLADES, LLC;
  EVERGLADES ROAMER, LLC;
  OSVALDO GONZALEZ, II;
  LORENZO JOAQUIN VALDIVIA;
  PAUL STUTO; LAURA STUTO; MICHAEL MARKS;
  JAMES SLIVENSKI; JOHN BARRA; ROBERT DEUTSCH;
  and RONNIE LOZARO RODRIGUEZ,


           Defendants.
  -------------------------------------------------------------------------/

                        COMPLAINT FOR DECLARATORY JUDGMENT

           Plaintiff, MARKEL AMERICAN INSURANCE COMPANY (hereinafter “Plaintiff”

  or “MAIC”), by and through its attorneys, Clausen Miller P.C., files this Complaint seeking

  a declaratory judgment that MAIC owes no obligation to defend or indemnify

  EVERGLADES NATURE TOURS, LLC (“ENT”), MJ ATTONG, also known as Merijo

  Lynn Attong or Merijo Lynn Gonzalez (“ATTONG”), BLADES IN THE GLADES, LLC

  (“BIG”), EVERGLADES ROAMER, LLC (“EVR”), OSVALDO GONZALEZ, II

  (“GONZALEZ”) or LORENZO JOAQUIN VALDIVIA (“VALDIVIA”) against any claims

  or lawsuits pursued against them by PAUL STUTO, LAURA STUTO (collectively,

  “STUTOS”), MICHAEL MARKS (“MARKS”), JAMES SLIVENSKI (“SLIVENSKI”),

                                                         1
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 18



  JOHN BARRA (“BARRA”) or ROBERT DEUTSCH (“DEUTSCH”) or RONNIE LOZARO

  RODRIGUEZ (“RODRIGUEZ”). In support, MAIC states as follows:

                                     Parties, Jurisdiction & Venue

          1.      This is an action for declaratory judgment pursuant to Rule 57 of the Federal

  Rules of Civil Procedure and 28 U.S.C. §2201, to declare the rights and obligations of the

  parties under a policy of marine insurance in relation to an underlying boating incident and

  resulting bodily injury claims or lawsuits.

          2.      An actual controversy presently exists between MAIC and Defendants.

          3.      This action concerns a policy of marine insurance on a vessel, which is deemed

  a maritime contract, giving rise to admiralty and maritime jurisdiction in this Court under 28

  U.S.C. §1333.

          4.      Pursuant to Rule 9(h) of Federal Rules of Civil Procedure, MAIC designates

  this claim as an admiralty or maritime claim within the Court’s admiralty or maritime

  jurisdiction.

          5.      MAIC is a Virginia insurance company with its principal place of business in

  Virginia.

          6.      ENT is a Florida limited liability company with its principal place of business

  in Miami-Dade County, Florida.

          7.      ATTONG is a member of ENT and a resident of Miami-Dade County, Florida.

          8.      BIG is a Florida limited liability company and member of ENT, with its

  principal place of business in Miami-Dade County, Florida.

          9.       EVR is a Florida limited liability company and member of ENT, with its

  principal place of business in Miami-Dade County, Florida.



                                                 2
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 18



          10.    GONZALEZ is a managing member of BIG and a resident of Miami-Dade

  County, Florida.

          11.    VALDIVIA is a resident of Miami-Dade County, Florida.

          12.    PAUL and LAURA STUTO are residents of Tennessee.

          13.    MARKS is a resident of New York.

          14.    SLIVENSKI is a resident of New Jersey.

          15.    BARRA is a resident of New Jersey.

          16.    DEUTSCH is a resident of California.

          17.    RODRIGUEZ is a resident of Florida.

          18.    STUTOS, MARKS, SLIVENSKI, BARRA, DEUTSCH and RODRIGUEZ

  were occupants in an airboat which was allegedly involved in an underlying boating incident

  in Miami-Dade County, Florida, which gives rise to the coverage issues in this lawsuit.

          19.    STUTOS,       MARKS,        SLIVENSKI,       BARRA,       and     DEUTSCH

  (“CLAIMANTS”) already submitted a claim to ENT, alleging injuries resulting from the

  boating incident in Miami-Dade County, Florida. (A true and accurate copy of

  correspondence from counsel for the CLAIMANTS, which includes the Boating Accident

  Report, is attached as group Exhibit A).

          20.    MAIC issued a policy of marine insurance to ENT and ATTONG, bearing

  Policy No. MTD00000418554, for the policy period from March 2, 2019 to March 2, 2020

  (“MAIC Policy” or “Policy). A true and accurate copy of the MAIC Policy is attached as

  Exhibit B.

          21.    Counsel for the CLAIMANTS alleged that in the absence of insurance

  coverage, the CLAIMANTS will pursue a lawsuit against ENT which could put it out of



                                               3
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 18



  business, given the nature of the alleged injuries involved, which include but are not limited

  to sprains, contusions, a concussion/closed-head trauma, lower back injury, hamstring tear,

  shearing injury and other allegations involving the six CLAIMANTS. (A true and accurate

  copy of counsel’s email to MAIC is attached as Exhibit C).

          22.    Venue is proper pursuant to 28 U.S.C. §1391.

                                      Underlying Boating Incident

          23.    On or about February 17, 2020, the CLAIMANTS and RODRIGUEZ were

  occupants in an airboat piloted by VALDIVIA as the captain, which was traveling in or near

  the Francis S. Taylor Wildlife Management Area in the Florida Everglades, when the airboat

  struck a patch of mud on the surface of the water causing it to drastically slow (the “Incident”).

  (Ex. A)

          24.    The Incident allegedly caused injuries to the passengers, some of which were

  ejected from the boat. Id.

          25.    VALDIVIA was cited for carelessly operating the airboat. Id.

          26.    CLAIMANTS assert that the airboat may have been overloaded and had

  improper weight distribution, in addition to allegations that VALDIVIA “negligently piloted”

  the boat, was speeding, fishtailing, had a lack of awareness of the water depth, and repeatedly

  admitted fault in connection with the Incident.

          27.    CLAIMANTS also assert that ENT is “one hundred percent directly

  responsible” for the alleged Incident, and resulting injuries and expenses.

          28.    In subsequent correspondence, counsel for CLAIMANTS detailed each of

  their respective alleged injuries to date, and further indicated that all CLAIMANTS are still

  receiving treatment for their alleged injuries. (Ex. C).



                                                  4
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 18



          29.     RODRIGUEZ did not report any initial injuries to the investigating officer,

  and he is not represented by the same attorney as the CLAIMANTS, but he is added as a party

  in the event he claims an injury or has an interest in the outcome of this matter.1

          30.     The vessel involved in the Incident, described as an 18 foot airboat, white and

  grey in color, with four rows of blue and red seats (“Involved Vessel”), was seized or

  confiscated by the Florida Fish and Wildlife Conservation Commission (“FWC”). A true and

  accurate copy of the FWC’s Application for Ex-Parte Order Determining Probable Cause For

  Seizure filed February 27, 2020, along with the supporting Affidavit of the investigating

  officer is attached as Exhibit D.

          31.     While GONZALEZ apparently told investigators he owned the Involved

  Vessel, the investigators received conflicting information as to its title and registration. Id.

          32.     Since the Involved Vessel did not display a required hull identification number

  (HIN), and investigators could not tie it to any matching title or registration certificate

  provided, it was seized as contraband. Id.

                                              The MAIC Policy

          33.     The MAIC Policy was issued to ENT and ATTONG as the Named Insureds.

  (Ex. B).

          34.     The MAIC Policy includes but is not limited to Watercraft Liability coverage

  with limits of $300,000.00 per occurrence, and Medical Payments coverage with limits of

  $25,000.00 per occurrence, subject to the terms, provisions, conditions, exclusions and

  endorsements of the Policy. Id.

          35.     The MAIC Policy includes and is subject to the following terms:


  1
    If RODRIGUEZ or any of the other CLAIMANTS agree to be bound by the Court’s coverage determinations
  in this matter MAIC is willing to voluntarily dismiss him/them from this lawsuit.

                                                   5
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 18



                            THE MARKEL TRADESMAN POLICY

                                   INSURING AGREEMENT

          In return for the premium payment and compliance with all applicable
          provisions of this policy and any endorsements, we agree to provide the
          insurance coverages as shown on the Declarations Page and any schedules,
          which are part of this policy.

          By accepting this policy, you agree that the statements on the Declarations
          Page, any schedule and any application are your agreements and
          representations. This policy is issued in reliance upon the truth of your
          representations during the application process and it includes all agreements
          existing between you and us or any of our representatives.

                                         DEFINITIONS

          Throughout this policy, most words and phrases that have special meanings
          appear in bold. Only the pronouns “we”, “our”, “us”, “you”, “your”, and
          “yours” are defined, but do not appear in bold. This section defines some of
          the more general terms used in this policy. Bold terms that are not listed in
          this section, are defined in the sections they appear.

          1. You and your mean the person(s) or organization(s) named on the
             Declarations Page as the ‘Insured’.

          2. We, our and us refer to the company, shown on the Declarations Page,
             which is providing this insurance.
                                               ...
          4. Bodily injury means physical injury, sickness or disease sustained by a
             person including death resulting from any of these.
                                               ...
          7. Declared usage means activities or operations essential to the type of
             business shown on the Declarations Page or Schedule Page as ‘Declared
             Usage’.
                                               ...
          9. First named insured means the named ‘Insured’ listed first on the
             Declarations Page.

          10. Insured vessel means:
              a. the vessel as shown on the Declarations Page or Schedule Page,
                  including its spars, sails, rigging, tackle, fittings, machinery and
                  equipment necessary for the safe operation and maintenance of the
                  vessel; or
              b. a newly acquired vessel.
                                                  ...

                                                6
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 18



          13. Newly acquired vessel means a vessel that you acquire during the policy
              period that replaces an insured vessel shown on the Declarations Page
              or Schedule Page, which is similar to the insured vessel(s) described on
              the Declarations Page or Schedule Page. A newly acquired vessel also
              includes an additionally acquired vessel, which is similar to the insured
              vessel(s) described on the Declarations Page or Schedule Page that does
              not replace a vessel described on the Declarations Page or Schedule
              Page, provided we insure all other vessels that you own. The newly
              acquired vessel must exclusively be used for the declared usage. No
              coverage exists under any circumstance for vessels that are not similar to
              an insured vessel shown on the Declarations Page or Schedule Page, or
              is determined by us to be in an unseaworthy condition.

              If we determine the new vessel to be an acceptable risk, we will charge
              you additional premium and amend this policy or we will issue a new
              policy for your new vessel from the date you purchased the vessel,
              provided that you have notified us within 30 days following delivery and
              pay any additional premium required.

              A newly acquired vessel will have the same coverage we provide for
              vessels on the Declarations Page or Schedule Page with the same
              declared usage. The limit of insurance applicable to any newly acquired
              vessel for Hull Coverage will be the lesser of its actual cash value or
              your purchase price, but not more than 150% of the highest value shown
              on the Declarations Page or Schedule Page for one vessel.

          14. Occurrence means a single event or an accident or series of accidents
              caused by a single event.
                                                 ...
          16. Seaworthy means fit for the insured vessel’s intended purpose.
              Seaworthy means the insured vessel and its equipment is well maintained
              and in good repair so that it cannot be damaged by ordinary weather or
              water conditions or the rigors of normal use. Seaworthy applies not only
              to the physical condition of the insured vessel, but to all its parts,
              equipment and gear, it also includes assignment of a suitable captain or
              crew.
                                                 ...
                                WARRANTIES & CONDITIONS

              1. Seaworthiness Warranties
                 You warrant to us the following:
                                               ...
                 b. It is warranted that the insured vessel shall be maintained in a seaworthy
                    condition during the entire policy period. Violation of this warranty to
                    maintain the insured vessel in a seaworthy condition will render
                    coverage void for any damage or loss claimed under this policy where


                                                7
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 18



                     such condition or conditions of unseaworthiness directly or indirectly
                     caused or contributed to any damage or loss for which you make a claim.

          2. Conditions
             If you violate any of the following conditions, coverage will be suspended
             until you are no longer in violation:
                                                ...
             b. You possess all required federal, state and local permits and licenses
                 for the declared usage.
             c. The maximum number of passengers aboard the insured vessel shall
                 not exceed the lesser of:
                                                ...
                 iii.    The limit for passengers as shown on the Schedule Page.
                                                ...
          4. Misrepresentation or Fraud
             All insurance provided by this policy shall be null and void if you, at any
             time, including renewal(s), either intentionally conceal or misrepresent
             any fact, regardless of materiality, or if you misrepresent or conceal any
             material fact regardless of intent. Any and all changes in any fact(s) or
             circumstance(s) material to our acceptance of this risk arising during the
             term of this policy and/or any renewal(s) must be disclosed to us as soon
             as possible, and any failure to make such disclosure during the term of
             the policy shall also render this policy null and void. No action or
             inaction by us shall be deemed a waiver of this provision.
                                                    ...
          7. Policy Changes
             No change or waiver may be effected in this policy except by endorsement
             issued by us. If a premium adjustment is necessary, we will make the
             adjustment as of the effective date of the change.

             When we broaden coverage during the policy period, without charge, the
             policy will automatically provide the broadened coverage.
                                                  ...
          9. No Benefits to Others
             No person or organization which has custody of the insured vessel, and is not
             an insured, will benefit from this insurance.

          10. Transfer of Interest
              All coverage will cease without further notice to you or to your
              representative(s) in the event of any sale, transfer, mortgage, pledge, change
              in legal interest or ownership over the:
              a. insured vessel;
                                                   ...
          12. Claim or Suit Against You
              You must immediately notify us and send us every demand notice, summons or
              other legal papers received by you or your representative, if a claim is made


                                                8
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 18



              or a suit is brought against you for liability that is covered under this policy.
              We will pay the ensuing cost of the suit have the sole right to control the
              defense of the suit. We also have the option of naming attorneys to represent
              you in the suit.

          13. General Duties Following a Loss
              In the event of any loss which may be covered by this Policy, you or any ‘Loss
              Payee’ making a claim must:
              a. Give us immediate notice of any accident, loss, damage, or expense that
                  may be covered under this policy. The notice should state with respect to
                  the incident:
                  i. where, when and how it occurred;
                  ii. the property concerned;
                  iii. the extent of injuries or damages involved; and
                  iv. names and addresses of injured or damaged parties and all witnesses.
              b. Not assume any obligation, admit any liability or incur any expense for
                  which we may be liable without our written permission…
                                                    ...
              If you do not comply with these general duties, then no coverage for the loss
              will be provided.

          14. Other Insurance
              This policy is excess over any other valid and collectible insurance.
                                                   ...
                                      GENERAL EXCLUSIONS
          3. The lawful or unlawful capture, seizure, requisition or detainment of your
              insured vessel by a civil authority or any attempt at any of these.
                                                 ...
          6. Willful or intentional misconduct or criminal act on the part of any insured or
              during any illegal activity on the part of any insured.

                                   WATERCRAFT LIABILITY
          Coverage
          We will cover damages for bodily injury or property damage for which an
          insured becomes legally liable through ownership, maintenance, or use of the
          insured vessel arising from the declared usage.
                                                   ...
          What We Pay
          We will pay no more than the limit for “Watercraft Liability” shown on the
          Declarations Page for all damages or losses resulting from any occurrence. This
          is the most we will pay, regardless of the number of persons covered under this
          section, claims made, watercraft or premiums shown on the Declarations Page or
          Schedule Page, or the number of watercraft involved.
                                                   ...
          Exclusions
          We will not pay for:


                                                  9
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 18



          1) any fine or civil or criminal penalty assessed by any civil or governmental
             authority;

          2) liability assumed under any contract or agreement;
                                                ...
          16) punitive or exemplary damages or associated interest.

          Defense
          We have the right and duty to defend any suit to which this insurance applies.
                                                 ...
                              Charter-Captained Usage Endorsement
                                                 ...
          DEFINITIONS is amended by adding the following:

          Charter-Captained means that the insured vessel will be used to take passengers
          for hire on pleasure trips or excursions. It also includes pleasure use by the first
          named insured or anyone using the insured vessel for pleasure use with
          permission from the first named insured.

          DEFINITIONS is amended by adding the following:
          Insured means you or your employees, including captain or crew.
                                                  ...
          WARRANTIES AND CONDITIONS, 2. Conditions, c., item iii. is deleted in its
          entirety and replaced by the following:

          iii. The limit for passengers as shown on the Schedule Page when the insured
               vessel is used for taking passengers for hire on pleasure trips or excursions..
                                                    ...
                          NAMED CAPTAIN OR SKIPPER ENDORSEMENT
                                                    ...
                   Usage ID               Charter-Captained -1
                   Named Captain          STEVEN R CAVES, JR.

          WARRANTIES AND CONDITIONS, 2. Conditions is amended by adding the
          following item:

          *       The person scheduled above must be in command and control of the
                  insured vessel at all times.
          All other terms, conditions, and limitations of the policy remain unchanged.
                                               ...
                      MEDICAL PAYMENTS COVERAGE ENDORSEMENT
                                                 ...
          Coverage
             We will cover the reasonable charges for necessary medical, surgical, x-ray,
             dental, ambulance, hospital and professional nursing services and funeral



                                                 10
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 11 of 18



                expenses incurred within one year from the date of an accident causing bodily
                injury to any person while in, upon, boarding or leaving an insured vessel.
                                                   ...

          Id.

          36.       The only vessel scheduled on the MAIC Policy was a 2010 Homebuilt,

  identified as being 16 feet in length, bearing HIN FLZCV217A010, and which was scheduled

  with a maximum of seven (7) passengers. Id.

          37.       MAIC did not receive notice that ENT or ATTONG purchased any “newly

  acquired vessels” during the policy period, and MAIC was not notified of the acquisition of

  any other vessels by ENT or ATTONG within 30 days following delivery of a vessel.

          38.       During its claims investigation, MAIC requested the title, registration and bill

  of sale for the Involved Vessel from ENT and ATTONG and, in response, was provided

  certain documentation identifying a 15’11’’ 2020 JFV airboat with HIN FLZFY043J920.

          39.       MAIC did not receive any request to add a vessel bearing HIN FLZFY043J920

  to the MAIC Policy.

          40.       MAIC did not receive any request to add an 18 foot vessel to the MAIC Policy.

          41.       There was no additional premium paid relative to any vessels other than the

  scheduled 2010 Homebuilt vessel under the MAIC Policy.

          42.       The only Named Captain listed under the MAIC Policy at the time of the

  Incident was Steven R. Caves, Jr. (Ex. B).

          43.       MAIC never approved of VALDIVIA as a Named Captain and never agreed

  to add him or list him as an approved Named Captain under the MAIC Policy.

          44.       Prior to issuance of the MAIC Policy, ATTONG executed an Airboat Charter

  Release Acknowledgment agreeing that ENT would have all participants read and sign a

  provided Markel Airboat Charter release prior to anyone boarding or participating on any

                                                  11
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 12 of 18



  insured vessel, and would keep the signed release on file for a minimum of seven (7) years.

  A true and accurate copy of the agreement is attached as Exhibit E.

          45.    Upon information and belief, ENT did not require CLAIMANTS or

  RODRIGUEZ to read and sign the Markel Airboat Charter release before they boarded the

  Involved Vessel, and ENT did not provide MAIC with any executed releases or waivers from

  CLAIMANTS or RODRIGUEZ in relation to this matter, despite requests for same from

  MAIC.

          46.    MAIC first received notice of the Incident on or about March 10, 2020, through

  counsel representing ENT, ATTONG, GONZALEZ and VALDIVIA. (Ex. A)

          47.    MAIC issued a reservation of all rights on or about March 27, 2020. A true

  and accurate copy of MAIC’s reservation of rights letter is attached as Exhibit F.

          48.    After further investigation, MAIC issued a coverage denial on or about April

  23, 2020. A true and accurate copy of MAIC’s coverage denial letter is attached as Exhibit G.

                                    COUNT I: Declaratory Relief

          49.    MAIC repeats each and every allegation contained in those paragraphs of the

  Complaint numbered "1" through "48," as if more fully set forth herein.

          50.    BIG, EVR, GONZALEZ and/or VALDIVIA are not entitled to coverage under

  the MAIC Policy to the extent they do not qualify as “insureds” under the MAIC Policy.

          51.    Watercraft Liability Coverage does not apply under the MAIC Policy unless

  an insured becomes legally liable for damages for bodily injury through ownership,

  maintenance, or use of an insured vessel arising from declared usage.




                                               12
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 13 of 18



          52.     Medical Payments coverage only applies with respect to certain expenses

  associated with bodily injury to persons “while in, upon, boarding or leaving an insured

  vessel.”

          53.     The Watercraft Liability and the Medical Payments coverages under the MAIC

  Policy only apply in relation to an insured vessel as that term is defined within the Policy.

          54.     The Involved Vessel was not an insured vessel under the MAIC Policy at the

  time of the Incident or otherwise.

          55.     The Involved Vessel was not a “newly acquired vessel” or “additionally

  acquired vessel” as those terms are used or defined in the MAIC Policy.

          56.     The MAIC Policy required as a condition precedent to any potential coverage

  that the Named Captain, Steven R. Caves, Jr., be in command and control of the insured

  vessel at all times.

          57.     The Involved Vessel was captained by VALDIVIA at the time of the Incident.

          58.     VALDIVIA was never approved as a Named Captain under the MAIC Policy.

          59.     Upon information and belief, VALDIVIA did not meet the Florida statutory

  requirements necessary to captain or operate an airboat carrying passengers for hire on Florida

  state waters at the time of the Incident.

          60.     Upon information and belief, VALDIVIA did not complete a boater education

  course, was not licensed by the United States Coast Guard to serve as a master of a vessel,

  did not successfully complete an FWC-approved airboat operator course that meets the

  minimum standards established by FWC rule and/or did not have proof of same on board the

  Involved Vessel at the time of the Incident.




                                                 13
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 14 of 18



          61.     The MAIC Policy included a warranty by ENT and ATTONG that the insured

  vessel shall be maintained in a seaworthy condition during the entire policy period.

          62.     The Involved Vessel was not maintained in a seaworthy condition at the time

  of the Incident as the term seaworthy is defined in the MAIC Policy, because (among other

  potential issues) the Involved Vessel was operated by VALDIVIA, who as not a suitable

  captain for that vessel.

          63.     The MAIC Policy required as a condition precedent to any potential coverage

  that ENT or ATTONG possess all required federal, state and local permits and licenses for

  the declared usage as that term is defined in the MAIC Policy.

          64.     ENT and ATTONG did not possess all required federal, state and local permits

  and licenses for the use of the Involved Vessel.

          65.     The MAIC Policy required as a condition precedent to any potential coverage

  that the maximum number of passengers in an insured vessel not exceed seven (7).

          66.     Upon information and belief, there were more than seven (7) passengers

  aboard the Involved Vessel at the time of the Incident.

          67.     The MAIC Policy does not extend to any person or organization in custody of

  an insured vessel who is not an insured under the MAIC Policy as that term is defined.

          68.     The MAIC Policy requires that ENT, ATTONG or any “Loss Payee” making

  a claim must provide immediate notice to MAIC of any accident, loss, damage or expense

  that may be covered under the Policy.

          69.     The MAIC Policy required that neither ENT, ATTONG nor any “Loss Payee”

  assume any obligation, admit any liability or incur any expense for which MAIC may be liable

  without MAIC’s written permission.



                                               14
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 15 of 18



          70.    MAIC did not receive immediate notice of the Incident, and it did not receive

  required information associated with the Incident from ENT or ATTONG.

          71.    MAIC did not provide written permission for any assumed obligations,

  liability or expenses in connection with this matter.

          72.    All coverage under the MAIC Policy ceased without further notice in the event

  of any sale, transfer, mortgage, pledge, change in legal interest or ownership over the insured

  vessel, policy, or the legal entity or organization named as the “insured” in the Policy.

          73.    MAIG required, and ENT and ATTONG warranted and agreed to have all

  participants read and sign a provided Markel Airboat Charter release prior to anyone boarding

  or participating on any insured vessel.

          74.    ENT and ATTONG did not obtain signed Markel Airboat Charter releases

  from the CLAIMANTS or passengers on the Involved Vessel at the time of the Incident.

          75.    ENT and ATTONG breached various warranties relating to the MAIC Policy.

          76.    ENT and ATTONG breached various conditions precedent to coverage under

  the MAIC Policy.

          77.    MAIC was prejudiced by ENT’s and ATTONG’s breach of the MAIC Policy

  warranties and conditions.

          78.    The MAIC Policy does not require MAIC to defend a claim or suit to which

  the insurance does not apply.

          79.    The MAIC Policy does not apply or provide any coverage in relation to the

  Incident.




                                                15
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 16 of 18



                               COUNT II: Alternative Declaratory Relief

          80.    MAIC repeats each and every allegation contained in those paragraphs of the

  Complaint numbered "1" through "79," as if more fully set forth herein.

          81.    In the alternative, any potential coverage under the MAIC Policy excludes any

  fine or civil or criminal penalties assessed by any civil or governmental authority.

          82.    In the alternative, any potential coverage under the MAIC Policy excludes any

  liability assumed under any contract or agreement.

          83.    In the alternative, any potential coverage under the MAIC Policy excludes

  punitive or exemplary damages or associated interest.

          84.    In the alternative, any potential coverage under the MAIC Policy excludes

  coverage for the lawful or unlawful capture, seizure, requisition or detainment of an insured

  vessel by a civil authority or any attempt at any of these.

          85.    In the alternative, any potential coverage under the MAIC Policy excludes

  coverage for willful or intentional misconduct or criminal act on the part of any insured or

  during any illegal activity on the part of any insured.

          86.    In the alternative, any potential coverage under the MAIC Policy is excess of

  any other valid and collectible insurance.

          87.    In the alternative, any potential coverage for Watercraft Liability under the

  Policy is limited to a total of $300,000.00 in relation to the Incident.

          88.    In the alternative, any potential coverage for Medical Payments under the

  Policy is limited to $25,000.00 in relation to the Incident, and is also subject to all terms,

  provisions and exclusions within the Medical Payments Coverage Endorsement.




                                                 16
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 17 of 18



          89.    In the alternative, any potential coverage under the Policy is rendered null and

  void if ENT or ATTONG misrepresented or concealed any facts in its communications with

  MAIC.

          90.    In the alternative, any potential coverage under the Policy is null and void to

  the extent the damage or loss claimed was caused directly or indirectly by the unseaworthiness

  of an insured vessel.

                                          RELIEF SOUGHT

          WHEREFORE, Plaintiff requests that this Honorable Court enter a judgment in its

  favor, finding and adjudicating that:

          (a)    MAIC owes no obligation to defend ENT, ATTONG, BIG, EVR,

                 GONZALEZ, VALDIVIA or any other person or entity in connection with

                 any claim or suit relating to the Incident under the MAIC Policy;

          (b)    MAIC owes no obligation to indemnify ENT, ATTONG, BIG, EVR,

                 GONZALEZ, VALDIVIA or any other person or entity in connection with

                 any claim or suit relating to the Incident under the MAIC Policy;

          (c)    MAIC owes no obligations to the CLAIMANTS in connection with the

                 Incident under the MAIC Policy or otherwise;

          (d)    MAIC is awarded such other and further relief as the Court deems just and

                 proper.

          Dated: April 23, 2020.

                                                    Respectfully submitted,

                                                    CLAUSEN MILLER, P.C.
                                                    4830 West Kennedy Blvd., Suite 600
                                                    Tampa, Florida 33609
                                                    Telephone (813) 519-1028


                                               17
  6585230.1
Case 1:20-cv-21708-CMA Document 1 Entered on FLSD Docket 04/23/2020 Page 18 of 18




                                          BY: /s/ Anne Kevlin
                                             ANNE KEVLIN
                                             Florida Bar No. 930970
                                             akevlin@clausen.com
                                             NICHOLAS W. TRAVIS
                                             Florida Bar No. 116594
                                             ntravis@clausen.com

                                             MICHELLE R. VALENCIC
                                             Illinois Bar No. 6244041
                                             Co-Counsel
                                             (pending pro hac vice admission)
                                             mvalencic@clausen.com
                                             CLAUSEN MILLER, P.C.
                                             10 South LaSalle Street, Suite 1600
                                             Chicago, Illinois 60603
                                             Telephone (312) 855-1010
                                             Facsimile (312) 606-7777




                                     18
  6585230.1
